FILED
                             FOR PUBLICATION                     AUG 29 2014

                                                              MOLLY C. DWYER, CLERK
                 UNITED STATES COURT OF APPEALS                U.S. COURT OF APPEALS



                          FOR THE NINTH CIRCUIT


ORGANIZED VILLAGE OF KAKE;                 No. 11-35517
THE BOAT COMPANY; ALASKA
WILDERNESS RECREATION AND                  D.C. No. 1:09-cv-00023-JWS
TOURISM ASSOCIATION;
SOUTHEAST ALASKA
CONSERVATION COUNCIL;                      ORDER
NATURAL RESOURCES DEFENSE
COUNCIL; TONGASS
CONSERVATION SOCIETY;
GREENPEACE, INC.; WRANGELL
RESOURCE COUNCIL; CENTER
FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE;
CASCADIA WILDLANDS; SIERRA
CLUB,

            Plaintiffs - Appellees,

 v.

UNITED STATES DEPARTMENT OF
AGRICULTURE; UNITED STATES
FOREST SERVICE; TOM VILSACK,
in his official capacity as Secretary of
Agriculture; HARRIS SHERMAN, in
his official capacity as Under Secretary
of Agriculture of Natural Resources and
Environment; TOM TIDWELL, in his
official capacity as Chief, USDA Forest
Service,

            Defendants,
                                                                                 Page 2

ALASKA FOREST ASSOCIATION,
INC.,

               Intervenor-Defendant,

  and

STATE OF ALASKA,

               Intervenor-Defendant -
Appellant.



THOMAS, Circuit Judge:

        Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3.

        Judge Berzon did not participate in the deliberations or vote in this case.